Citation Nr: 1201018	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-49 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of exposure to nerve gas.

2.  Entitlement to service connection for residuals of a neck injury, to include chronic headaches.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for costochondritis, claimed as shortness of breath.

5.  Entitlement to service connection for a left eye disability.  

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to November 1987.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for the above disabilities and for posttraumatic stress disorder (PTSD.)  The Veteran filed a notice of disagreement with respect to all issues.  In an October 2009 rating decision, service connection for PTSD was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is not currently before the Board.  

The Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of that hearing is associated with the claims folder.  

During her April 2011 Board hearing, the Veteran testified that she has experienced ear itching, discharge, and infection since service.  The record reflects that chronic otitis media has been diagnosed.  The  issue of service connection for a chronic ear disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required in this case.  During a VA examination in December 2008, the Veteran reported that she is in receipt of Social Security Disability Insurance (SSDI).  However, no records from the Social Security Administration (SSA) have been associated with the claims file.  The records are potentially pertinent to the issues on appeal, and on remand those records should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Veteran is seeking service connection for costochondritis, also claimed as shortness of breath.  Service treatment records reflect that costochondritis was diagnosed in service and the Veteran was seen on numerous occasions with complaints of chest wall pain.  In September 1985, she reported shortness of breath concurrent with chest pain, and in 2006 she reported a 20 year history of shortness of breath.  Her current respiratory ailments include allergic rhinitis, chronic obstructive pulmonary disease (COPD), and various allergies, and she frequently reports symptoms of sneezing, coughing, and congestion.  

The Veteran also seeks service connection for a left eye disability.  She testified in April 2011 that her eye was injured in service when her roommate punched her.  Service treatment records reflect that she sought treatment for an unspecified left eye injury in June 1987.  She was also diagnosed with conjunctivitis in March 1987, and she reported eye trouble during her separation physical examination in October 1987.  VA outpatient records reflect that the Veteran sustained a left eye injury in August 2008 when a window blind fell on her.  She complained of floaters and flashing lights at that time, and she reported a history of argon laser trabeculoplasty (ALT) surgery.  In October 2008, she was diagnosed with ocular hypertension and lattice degeneration, and in November 2008 she underwent laser coagulation to repair retinal holes.  

Thus, the record reflects that the Veteran has currently diagnosed respiratory and left eye disabilities which may be related to similar symptoms or injuries suffered in service.  On remand, she should be afforded VA examinations of these claimed disabilities.  38 C.F.R. § 3.159(c)(4) (2011).

The Veteran is also seeking service connection for residuals of injuries to her back and neck, to include headaches, which she contends she suffered in service when she was struck on her back by an object during an altercation.  Alternatively, she reported during treatment in August 2005 that she had injured her back in a raft accident 18 years earlier.  There is no record of such injuries in service, but the Veteran was treated on several occasions with complaints of headache.  She is currently diagnosed with degenerative joint disease of the cervical spine, herniated disc in the thoracic spine, with radiating pain to her upper extremities, and migraines.  

Finally, the Veteran is seeking service connection for chronic fatigue syndrome and fibromyalgia, which she contends began in March or April 1986 and have persisted continuously since then.  The Veteran is competent to describe the symptoms she has experienced which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  Given the Veteran's testimony that she has experienced these symptoms since service, a remand is required in order to afford her VA examinations of her claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request copies of all records, including physical examinations, used in determining the Veteran's entitlement to disability benefits.  Any decision rendered by an Administrative Law Judge must also be obtained and associated with the claims folder.  All attempts to obtain these records must be documented for inclusion in the folder.  If any records are located, they should be associated with the claims file.  If there are no records, this must be noted in the folder.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of her claimed costochondritis and shortness of breath.  The claims file must be made available to the examiner for review prior to the examination.  The examiner should conduct a thorough examination, including any diagnostic tests indicated, and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should answer the following:

(a).  Is it at least as likely as not that any currently diagnosed costochondritis began during service or because of any incident of service?

(b).  For any diagnosed pulmonary disorder, is it at least as likely as not (i.e., 50 percent or more probability) that the disorder began during service or as a result of any incident of service?

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed left eye disability.  The claims file must be made available to the examiner for review prior to the examination.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should answer the following:

(a).  Did the Veteran suffer any residual disability from the left eye injury she suffered in service?  

(b).  If so, what is the effect of the intercurrent left eye injury the Veteran sustained in August 2008, and the eye surgery she underwent in November 2008, on the preexisting left eye disability?  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed neck and back disabilities.  The claims file must be made available to the examiner for review prior to the examination.  The examiner should conduct a thorough examination of the Veteran's spine and associated symptoms, including headaches, and provide a diagnosis for any pathology found.  For the purposes of this examination, the examiner should assume that the in-service back injury the Veteran describes in fact occurred.  Based on the examination and review of the record, the examiner should answer the following:
		
(a).  Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neck or back disability began during service or as a result of any incident of service, to include the injury the Veteran describes?

(b).  Does the Veteran have a current headache disability that began during service or as a result of any incident of service, to include as related to a neck or back injury?

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

5.  Schedule the Veteran for an appropriate VA examination of her claimed fibromyalgia and chronic fatigue syndrome.  The claims file must be made available to the examiner for review prior to the examination.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed fibromyalgia or chronic fatigue syndrome began during service or is otherwise causally related to any incident of service.  

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

6.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



